DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 01/23/2020 has been entered.  Claims 1-3, 5-7 & 10-20 are pending in the application.  Claims 12-20 are withdrawn.  Claims 4, 8 & 9 are cancelled.
		
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 5, the term “a battery terminal”, in Line 3, is indefinite.  A terminal of the battery pack was defined in Claim 1, Line 6, of which Claim 5 depends upon.  The instant application specification Paragraph 0027 states the battery pack 86 includes a battery.  Thus, it is not clear if the battery terminal in Claim 5 is the same battery pack terminal claimed in Claim 1, or if they are different terminals.  For the purpose of examination, they will be considered the same terminal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (CN104746459 - see attached translation), in view of Stewart (U.S. Patent 5,313,129), as evidenced by controleng.com (Control Engineering _ Motor shaft grounding can enhance reliability in your), further in view of Forgue (U.S. PGPub 2006/0219004).
As to Claim 1, Gao teaches an electric tool (1) comprising: a housing (2); a motor (5) supported by (as shown in Figure 1) the housing (2) and powered by (Page 3, Lines 85-87) a battery pack (19), the motor (4) including a rotor (see Figure 1 below); a fan (see Figure 1 below) supported by (as shown in Figure 1) the housing (2) and driven by the motor (4) to cause an air flow (the rotation of the fan will inherently cause an air flow); and a wire (8/9/10/11) electrically connected to the motor…and operable to dissipate electrostatic discharge (Page 1, Lines 29-31) in the tool (1); wherein the housing (2) includes a motor support portion (see Gao Figure 1 below) supporting (as shown in Figure 1) the motor (Gao 4) and a battery pack support portion (see Gao Figure 1 below), the battery pack support portion (see Gao Figure 1 below) being operable to support (as shown in Gao Figure 1) the battery pack (Gao 19), and wherein the housing (Gao 2) defines a wire path (see Gao Figure 2 below) for the wire (Gao 8/9/10/11).

    PNG
    media_image1.png
    438
    695
    media_image1.png
    Greyscale

Gao Figure 1, Modified by Examiner


    PNG
    media_image2.png
    438
    695
    media_image2.png
    Greyscale

Gao Figure 1, Modified by Examiner



    PNG
    media_image3.png
    387
    715
    media_image3.png
    Greyscale

Gao Figure 2, Modified by Examiner

Gao continues to teach a rotor (see Figure 1 above) with a shaft (see Figure 1 above) through the rotor, but does not teach a wire electrically connected between the rotor and a terminal of the power source and operable to dissipate electrostatic discharge.
Stewart describes a grounded electric motor, and teaches a wire (30/32) electrically connected (Column 2, Lines 51-53) to (via bearing 10; Column 3, Lines 5-14) the rotor (48)…to dissipate electrostatic discharge (Column 1, Lines 42-44).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to connect the first electrostatic discharge wire (8), as taught by Gao, to the motor drive shaft, as taught by Stewart, to prevent premature bearing failure (controleng.com, bottom of page 1).
Forgue describes a means of directing electrostatic buildup for discharge, and teaches a wire electrically connected to a terminal of the battery pack and operable to dissipate electrostatic discharge (Paragraph 0007).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to connect the second electrostatic discharge wire (9), as taught by Gao, as modified, to the negative terminal of the power source, as taught by Forgue, “to prevent the accumulation of and provide for the safe dissipation of electrostatic charges (Paragraph 0003)”.  Although Forgue describes using this in a fuel system, ultimately to prevent explosion, the same concept can be applied to Gao, as modified.  Gao relies on the second wire discharging electrostatic buildup into cloth bag 17.  The bag then discharges the electrostatic buildup to the ground (page 4, Lines 123-128).  However, this still allows for the possibility of overcharging the dust particles in the bag, creating a fire/explosion danger.  Therefore, it is safer to connect directly to the negative terminal of the power source, as taught by Forgue.  Lastly, Forgue Paragraph 0007 states electrically connecting an electrostatic charge to the negative terminal of the power 
Once the Gao electrostatic discharge wire is modified to connect to both the shaft (Stewart) and the power source (Forgue), a wire (Gao 8/9/10/11) is electrically connected (Gao Page 1, Lines 29-31) between (Stewart Column 2, Lines 51-53; via bearing 15; Column 3, Lines 5-14) the rotor (as shown in Gao Figure 1 above, via the Gao drive shaft as shown in Gao Figure 1 above) and a terminal (Forgue negative terminal; Paragraph 0007) of the battery pack (Gao 19) and operable to dissipate electrostatic discharge (Gao Page 1, Lines 29-31).
Although Gao describes a wire path between the motor and cloth bag, and not between the motor and power source, one of ordinary skill in the art would recognize a similar wire path would be utilized after modifying the Gao wire (Gao 8/9/10/11) to extend between the motor and power source, as taught by Stewart and Forgue.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a wire path defined by the housing, as taught by Gao, for the wire between the motor and power source, as taught by Gao, as modified, “to prevent the accumulation of and provide for the safe dissipation of electrostatic charges (Forgue Paragraph 0003)”.  

As to Claim 2, Gao, as modified, teaches all the limitations of Claim 1, and continues to teach the wire (Gao 8/9/10/11) includes a conductive interface (Stewart 36/38) couplable (as shown in Stewart Figure 4) with the rotor (as shown in Gao Figure 1 above).
As to Claim 3, Gao, as modified, teaches all the limitations of Claim 2, and continues to teach the motor (Gao 4) includes a bearing (Stewart 10) supporting (as shown in Stewart Figure 6) the rotor (as shown in Gao Figure 1 above), the conductive interface (Stewart 36/38) being in electrical contact (Column 2, Lines 51-53) with the bearing (Stewart 15).

As to Claim 5, Gao, as modified, teaches all the limitations of Claim 1, and continues to teach a circuit (see end of paragraph for clarification) operable to electrically connect (Gao Page 2, Lines 77-78) the battery (Gao 19) to the motor (Gao 4), the circuit including a terminal connectable to a battery terminal (see end of paragraph for clarification).  One of ordinary skill in the art would recognize an electric circuit must be present for the Gao battery 19 to be electrically connected to the Gao motor 4.  Additionally, one of ordinary skill in the art would recognize terminals are inherent part of the circuit to allow the battery and the motor to be connected.  Therefore an electric circuit with a circuit terminal and a battery terminal are inherent features of the Gao battery 19 being electrically connected to the Gao motor 4.
As to Claim 6, Gao, as modified, teaches all the limitations of Claim 1, and continues to teach the housing (Gao 2) defines a duct (Gao 6), and wherein the fan (see Gao Figure 1 in Claim 1 rejection above) is operable to direct air flow through (Gao Element 6 is described as an “air outlet” implying air flows through the outlet which is shaped as a conduit) the duct (6).
As to Claim 7, Gao, as modified, teaches all the limitations of Claim 1, and continues to teach the motor (Gao 4) includes a drive shaft (as shown in Gao Figure 1 above) connected to the rotor (as shown in Gao Figure 1 above), and wherein the fan (as shown in Gao Figure 1 above) includes a hub (see Gao Figure 1 below) and blades (see Gao Figure 1 below) extending from (as shown in Gao Figure 1) the hub (see Gao Figure 1 below), the hub (see Gao Figure 1 below) being coupled to (as shown in Gao Figure 1) the drive shaft (as shown in Gao Figure 1 above).

    PNG
    media_image4.png
    438
    695
    media_image4.png
    Greyscale

Gao Figure 1, Modified by Examiner

As to Claim 10, Gao, as modified, teaches all the limitations of Claim 1, and continues to teach the wire path (as shown in Gao Figure 2 above) includes a plurality of retainer members (see Gao Figure 2 below) configured to retain (as shown in Gao Figure 2) the wire (Gao 8/9/10/11) along (as shown in Gao Figure 2) the wire path (as shown in Gao Figure 2 above).


    PNG
    media_image5.png
    387
    715
    media_image5.png
    Greyscale

Gao Figure 2, Modified by Examiner

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gao, in view of Stewart, as evidenced by controleng.com, further in view of Forgue, further in view of Hoffman (U.S. PGPub 2013/0239357).
As to Claim 11, Gao, as modified, teaches all the limitations of Claim 1, but does not teach a controller configured to control a supply of power to the motor.
Hoffman describes an electric powered leaf blower and teaches a controller (108) configured to control a supply of power to the motor (Paragraph 0030).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a controller, as taught by Hoffman, to control the electric tool, as taught by Gao, as modified, to “vary the power to the motor to provide adjustable motor speed (Hoffman Paragraph 0030).”

Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive.
Applicant argues Stewart and Forgue fail to teach the wire electrically connected between the rotor and a terminal of the battery pack and operable to dissipate electrostatic discharge, in a manner which can be combined with Gao.  Although Examiner agrees neither of Stewart nor Forgue solely teach the above limitation, both of the references, when used together, do teach the limitation in a manner which can be used to modify Gao to teach all of Claim 1.
It appears the basis of Applicant’s argument is although each of Stewart and Forgue teach part of the limitation, it would not be obvious to combine the two references, in combination with Gao to teach the limitation.  Examiner disagrees with this argument.  Gao, Stewart, and Forgue, each teach there are multiple ways to discharge static electricity, i.e., they all teach a method for solving a known problem.  Stewart, in combination with controleng.com, teaches it is beneficial to dissipate electrostatic discharge from the motor drive shaft to prevent bearing failure during operation.  Forgue on the other hand teaches it is beneficial to dissipate electrostatic discharge to a terminal of the battery pack since this is a known method of doing so, and therefore would yield predictable results.  The benefit of using a known method to yield predictable results is the methods are easier to engineer since each aspect of the design is well-known.  This allows for cheaper manufacturing and design costs while still accomplishing the desired effect.  When considering these benefits, one of ordinary skill in the art would be motivated to connect one end of the electrostatic discharge wire to the drive shaft and the other end to a battery terminal, for the reasons provided above.
Applicant continues to argue one of ordinary skill in the art would not modify Gao with Stewart or Forgue because Gao specifically states the Gao electrostatic discharge unit is designed to minimize risk of electric shock to the user, and modifying the Gao electrostatic 
Lastly, Applicant argues Forgue is not analogous art since Forgue does not teach a user gripping the area near the ground terminal.  This is not persuasive since Forgue is used to teach a solution to a known problem, i.e., dissipating electrostatic discharge buildup, and is therefore considered analogous art.  See MPEP 2141.01(a), which states art is analogous if “the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).  In the instant scenario, it does not matter if a user is handling the area near the battery terminal as long as the battery terminal is being used to dissipate electrostatic discharge buildup.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746